QUESTION: What is contemplated by the term, “Family” as used in Canon 5 of the Canons of Judicial Ethics?
WE ANSWER: Canon 5(A)(3) provides: “A candidate for judicial office: (a) should maintain the dignity appropriate to judicial office and act in a manner consistent with the integrity and independence of the judiciary, and should encourage members of the candidate’s family to adhere to the same standards of political conduct in support of the candidate as apply to the candidate ...”
In the ordinary sense, a “family” is considered by most dictionaries as a collective body of persons who live in one house or within the curtilege. Black’s Law Dictionary, includes a more narrow definition to include the immediate members of one’s household, specifically, wife, children, brothers, sisters or father and mother.
It is our opinion that Canon 5 uses “family” member as defined above in the sense of family member over which a judicial candidate would have persuasive influence if not out right control.
/s/ Robert L. Bailey, Chairman
*653/s/ Robert A. Layden, Vice Chairman
/s/ Milton C. Craig, Secretary